Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 1 of 56




                      Exhibit 1
     Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 2 of 56

 1


     Exhibit 1: See Thumb Drive Titled “Monterrosa
 2

 3

 4
     2:20-cv-01563-TLN-DB” under file name
 5   “Exhibit 1 June 2 Vallejo PD Press Conf. Video
 6   Monterrosa”
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 3 of 56




                      Exhibit 2
      Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 4 of 56



                                VALLEJO POLICE OFFICERS’ ASSOCIATION
                                                                               FOR IMMEDIATE RELEASE
                                                                                             June 5, 2020
                                                                              Contact: info@vallejopoa.org



                      Vallejo Police Of7icers’ Association Responds
                               To Of7icer Involved Shooting

Vallejo, CA – Our society asks of?icers to respond to dangerous, unpredictable situations
where they have to make split-second decisions with lives hanging in the balance.
Tragically, one of our members was faced with such a circumstance following
unprecedented looting and violence throughout the City of Vallejo. Throughout the night
of?icers were responding to groups of armed looters all over the city. Seconds before this
confrontation in the parking lot of a Walgreens, an of?icer put on the radio that it appeared
the looters were armed. As of?icers arrived, Mr. Monterrosa was attempting to ?lee with
others in a vehicle. Rather than continuing his escape, Mr. Monterrosa chose to engage the
responding of?icers. Mr. Monterrosa abruptly pivoted back around toward the of?icers,
crouched into a tactical shooting position, and grabbed an object in his waistband that
appeared to be the butt of a handgun. At no time did Mr. Monterrosa make any movements
consistent with surrendering. Fearing that Mr. Monterrosa was about to open ?ire on the
of?icers in the vehicle, the of?icer was forced to ?ire multiple rounds through his windshield.
The of?icer used deadly force as a last resort because he had no other reasonable option to
prevent getting shot.

Now, after protecting himself and fellow of?icers from imminent death or great bodily
injury, the of?icer is facing multiple death threats to him and his children. We ask the public
to support this of?icer and the good work the overwhelming majority of all of?icers perform
to keep our communities safe. The Vallejo Police Of?icers’ Association proudly supports all
the men and women that serve and protect the citizens of Vallejo.

For further media inquiries, please contact David P. Mastagni at Mastagni Holstedt, A.P.C. at
dmastagni@mastagni.com.


    The Vallejo Police Of?icers’ Association (VPOA) was incorporated in 1957. The VPOA is the recognized
bargaining unit between all Vallejo Police Of?icers and the City of Vallejo. Members include all ranks of of?icers
 – Captains, Lieutenants, Sergeants, Corporals and Of?icers. The VPOA does not represent the Chief of Police.
        The business function of the VPOA is to protect the collective interests of the members of the
                        Vallejo Police Department and provide bene?its to its members.
              The VPOA is also committed to the safety and security of the citizens of Vallejo and
                                       the protection of life and property.
                             For more information, please visit www.vallejopoa.org

                                                      ###


          PO Box 4218 ~ Vallejo, CA 94590 ~ (707) 644-3913 ~ www.vallejopoa.org
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 5 of 56




                      Exhibit 3
   Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 6 of 56




FOR IMMEDIATE RELEASE
DATE: July 8, 2020
MEDIA CONTACT: Brittany K. Jackson, Public Information Officer -
Vallejo Police Department - VallejoPolicePIO@cityofvallejo.net


  VALLEJO PD TO HOLD PRESS CONFERENCE ON THE RELEASE OF
     FOOTAGE FROM JUNE 2ND OFFICER-INVOLVED SHOOTING


VALLEJO - Today, the Vallejo Police Department (VPD) will be holding a private press
conference at 3:00pm in the VPD Classroom regarding the release of body-worn
camera footage from the June 2, 2020 officer-involved shooting. Chief Shawny
Williams will host the conference, and the media is invited to attend to ask questions
regarding the video release.

For additional information, please contact Vallejo Police Department’s Public
Information Officer, Brittany K. Jackson by phone at (707) 651-7147 or by email
at VallejoPolicePIO@cityofvallejo.net.

                                         ###




                                                                           ​    ​    ​
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 7 of 56




                      Exhibit 4
     Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 8 of 56

 1   Exhibit 4: See Thumb Drive Titled “Monterrosa
 2   2:20-cv-01563-TLN-DB” under file name
 3
     “Exhibit 4 VPD Press Conference Video
 4

 5
     Monterrosa”
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 9 of 56




                      Exhibit 5
     Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 10 of 56

 1   Exhibit 5: See Thumb Drive Titled “Monterrosa
 2   2:20-cv-01563-TLN-DB” under file name
 3
     “Exhibit 5 Body Cam Video with Press
 4

 5
     Statements Monterrosa”
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 11 of 56




                       Exhibit 6
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 12 of 56
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 13 of 56




                       Exhibit 7
11/16/2020                                   Law Office of John Burris Mail - Fwd: Monterrosa Meet and Confer: Rule 11 issues
                  Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 14 of 56
                                                                                            Crystal Mackey <crystal.mackey@johnburrislaw.com>



 Fwd: Monterrosa Meet and Confer: Rule 11 issues
 Ben Nisenbaum <bnisenbaum@gmail.com>                                                                                 Mon, Nov 16, 2020 at 12:22 PM
 To: Crystal Mackey <crystal.mackey@johnburrislaw.com>

   and my meet and confer and their response to it.

   ---------- Forwarded message ---------
   From: Katelyn Knight <Katelyn.Knight@cityofvallejo.net>
   Date: Tue, Nov 3, 2020 at 10:46 AM
   Subject: RE: Monterrosa Meet and Confer: Rule 11 issues
   To: bnisenbaum@gmail.com <bnisenbaum@gmail.com>
   Cc: john.burris@johnburrislaw.com <john.burris@johnburrislaw.com>, burris@lmi.net <burris@lmi.net>, Randy J. Risner
   <Randy.Risner@cityofvallejo.net>, Meera Bhatt <Meera.Bhatt@cityofvallejo.net>, Farrah Hussein <Farrah.Hussein@cityofvallejo.net>, Rachel
   Carranza <Rachel.Carranza@cityofvallejo.net>



   Mr. Nisenbaum:



   Not only is the mo on for protec ve order meritorious, it is clear that such an order is necessary in this case to protect Defendants’ right to a
   fair trial.



   The City of Vallejo’s limited release of informa on related to the underlying incident is fundamentally diﬀerent from the extensive media
   campaign led by your oﬃce, both in its aim and scope. The City’s release of informa on related to the underlying incident has been driven by
   its obliga ons under the Public Records Act and its duty of transparency as a public en ty. The press conference you reference on July 8,
   2020 took place following the release of video footage depic ng the incident, which was required to be released within 45 days of the
   incident pursuant to Government Code Sec on 6254(f)(4)(A)(ii). The press conference was held for the purpose of answering ques ons
   about the video release (see https://vallejopd.net/common/pages/DisplayFile.aspx?itemId=16985922).



   Video footage showing the destruc on of the exterior Walgreens video camera days before the incident was released to demonstrate why
   there was no exterior footage from Walgreens cameras depic ng the shoo ng. The footage is clearly iden ﬁed by date and the compila on
   video released by the City expressly stated that the security camera in ques on was destroyed in a previous loo ng incident
   (https://vimeo.com/436510158 at 3:52). The City has never suggested that Monterrosa was involved in the prior loo ng incident.



   The City has released basic informa on about what occurred and has responded to ques ons from the public and media, while reitera ng
   that the inves ga on into the ma er is in its early stages and only limited informa on could be shared. These releases do not have any
   bearing on Defendants’ need for a protec ve order. By contrast, your oﬃce has spoken at length about the evidence and the background and
   character of the par es, given mul ple press interviews, and even held a 46-minute press conference with demonstra ve exhibits explaining
   what Plain ﬀs would establish at trial. Clearly, your oﬃce hopes to inﬂuence the outcome of this ma er by crea ng extensive media
   coverage. The limited statements made by the City and the extensive media campaign waged by the Plain ﬀs are not comparable.



   To the extent that you think there is an issue of fairness present, Defendants would be happy to s pulate to a protec ve order binding all
   counsel from making statements as outlined in our mo on. Please let me know if you would be amenable to such a s pula on.



   Finally, you have suggested that the mo ons ﬁled by defense counsel may have been mo vated either by an an pathy toward Plain ﬀs’
   former counsel Melissa Nold or due to pressure from the Vallejo Police Oﬃcers’ Associa on. I ﬁnd both sugges ons oﬀensive. Defendants’
   mo ons are mo vated en rely by our desire to protects Defendants’ right to a fair trial. We have had no discussions with the VPOA and have
   no idea what their views are respec ng the mo ons. Further, we have no an pathy toward Ms. Nold and have no concern about her feelings
   on this ma er one way or the other.




https://mail.google.com/mail/u/2?ik=4fb4434804&view=pt&search=all&permmsgid=msg-f%3A1683549725308383901&simpl=msg-f%3A16835497253…                     1/3
11/16/2020                                         Law Office of John Burris Mail - Fwd: Monterrosa Meet and Confer: Rule 11 issues
                  Case
   Rule 11 provides       2:20-cv-01563-TLN-DB
                    that the                                 Document
                             signing a orney to any mo on presented         16-2cer Filed
                                                                     to the Court            11/19/20
                                                                                      ﬁes that the mo on isPage    15presented
                                                                                                           not being   of 56 for an
   improper purpose, the legal conten ons are warranted by exis ng law, and that the factual conten ons and denials have eviden ary
   support. For the reasons discussed above, and as is evident from Defendants’ mo on for protec ve order and suppor ng exhibits, the
   mo on meets each of these requirements.



   Sincerely,




   Katelyn M. Knight

   Assistant City A orney

   City of Vallejo | City A orney’s Oﬃce

   555 Santa Clara Street

   Vallejo, CA 94590

   707.648.4388 | katelyn.knight@cityofvallejo.net




   From: Ben Nisenbaum [mailto:bnisenbaum@gmail.com]
   Sent: Tuesday, October 27, 2020 2:29 PM
   To: Meera Bha <Meera.Bhatt@cityofvallejo.net>; Katelyn Knight <Katelyn.Knight@cityofvallejo.net>; Farrah Hussein
   <Farrah.Hussein@cityofvallejo.net>
   Cc: John Burris <John.burris@johnburrislaw.com>; John Burris <burris@lmi.net>
   Subject: Monterrosa Meet and Confer: Rule 11 issues


   Counsel,



   I'm reviewing your mo on for a gag order. It is meritless and in my view violates Rule 11. In fact, On July 8, 2020, more than 1 month a er your clients were
   no ﬁed Plain ﬀs were represented by instant counsel, and certainly aware there would be li ga on in this case, Chief Williams held a press conference
   (footage of which is s ll available on line), in which he asserted certain factual claims as "that's accurate, that's factual", including a claim that Mr. Monterrosa
   "was in a crouching, half kneeling posi on. His hands were towards his waistband when turned towards the oﬃcers. The oﬃcers perceived the bu of a gun
   and they shot. That's accurate, that's factual."



   Of course, since Defendants also claim there is no direct video of Mr. Monterrosa at that me, it is unclear how the Chief could know this informa on is
   accurate or factual. Your clients also released video footage designed to improperly and knowingly falsely disparage Mr. Monterrosa in showing subjects, none
   of whom are iden ﬁable as Mr. Monterrosa, apparently vandalizing a security camera. This did not occur during the shoo ng, and the pretext for showing this
   act of destruc on apparently unrelated to Defendants' conduct and Mr. Monterrosa, was to explain that this surveillance camera was not working. It was
   obviously inﬂammatory to show this video of the vandalism of the ATM and had no bearing on the subject-incident shoo ng.



   It is clear that the press conference held by Chief Williams on July 8 was an eﬀort to condi on members of the public to Defendants' false propaganda, knowing
   that Plain ﬀs were represented by counsel and that there would be li ga on forthcoming. Of course, we are at least 2 years (and possibly much longer) from a
   trial, and the likelihood that anyone in the jury pool will remember these press conferences is likely very low.



   However, Defendants inten onally omit Chief Williams press conference and the video presenta on released publicly from their mo on. It is galling that
   Defendants accuse Plain ﬀs of doing exactly what Defendants have themselves done, and totally omi ed Defendants' own public statements from their
   mo on. In our view, this is a material, inten onal omission sanc onable under Rule 11.



   Correct the omission of Defendants public statements immediately. Your mo on is substan vely and materially misleading without such inclusion. If that is not
   done in short order, I will ﬁle a mo on for sanc ons for viola ng Rule 11 along with our opposi ons when they are due.


https://mail.google.com/mail/u/2?ik=4fb4434804&view=pt&search=all&permmsgid=msg-f%3A1683549725308383901&simpl=msg-f%3A16835497253…                                         2/3
11/16/2020                                       Law Office of John Burris Mail - Fwd: Monterrosa Meet and Confer: Rule 11 issues
                   Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 16 of 56
   It may be, based on the declara ons submi ed in your mo ons and its conspicuous ac vi es, that the Vallejo POA has pressured you into ﬁling these mo ons
   (for a protec ve order and change of venue). That does present not a good-faith basis for ﬁling these mo ons.



   Also, be advised that Ms. Nold is no longer with our oﬃce, but I am well-aware of the Vallejo POA's an pathy toward her. It seems that these mo ons do not
   come from a well-considered place.



   Before I invest signiﬁcant me in opposing them, I ask that you withdraw both your Mo on for Protec ve Order and your Change of Venue Mo on. They are
   both sorely wan ng. Defendants do not get to be the only party that speaks publicly. The eﬀort to impose prior restraint and infringe on Plain ﬀs' First
   Amendment rights, while the Defense has wantonly exercised its own First Amendment rights in this case, is unconscionable and baseless, par cularly in light
   of Defendants own ac ons and conduct.



   Consider this my eﬀort to meet and confer. I do think your material omissions are sanc onable. They put your mo on in a totally diﬀerent light than how you
   misrepresent it to the Court.



   yours truly,
   Ben




   ****************** This is an EXTERNAL EMAIL. Stop and think before clicking links or opening attachments. *******************




https://mail.google.com/mail/u/2?ik=4fb4434804&view=pt&search=all&permmsgid=msg-f%3A1683549725308383901&simpl=msg-f%3A16835497253…                                3/3
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 17 of 56




                       Exhibit 8
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 18 of 56




   NEWSCRIME AND PUBLIC SAFETY • News


   Exclusive: Vallejo officer who
   killed SF man had three prior
   shootings as a policeman
   Officer mistook hammer for a gun, police say

   By DAVID DEBOLT | ddebolt@bayareanewsgroup.com, NATE GARTRELL
   | ngartrell@bayareanewsgroup.com and JOHN GLIDDEN | Bay Area
   News Group
   PUBLISHED: June 5, 2020 at 6:03 a.m. | UPDATED: June 5, 2020 at 10:25 p.m.




   VALLEJO — The Vallejo police officer who shot and killed 22-year-old Sean
   Monterrosa in the early morning hours of June 2 has been identified by multiple
   law enforcement sources as a longtime cop who has fired his duty weapon on
   three previous occasions since 2015.

   The officer, Jarrett Tonn, shot and killed Monterrosa a little after 12:30 a.m.
   Tuesday, after reportedly mistaking a hammer in Monterrosa’s sweatshirt pocket
   for a gun. Vallejo Police Chief Shawny Williams said Wednesday the officer fired
   through the windshield of his own patrol car at Monterrosa; he fired a total of
   five shots, but police have not said how many times Monterrosa was struck.

   Tuesday’s shooting marks the fourth time in five years that Tonn has fired his gun
   at a person while on duty, including two shootings within six weeks in 2017, and
   a shooting in 2015 where he fired 18 times. None of the three prior shootings
   resulted in a death; internal investigations cleared Tonn of wrongdoing each
   time.

   Williams said at a news conference that Monterrosa was shot while in a “half-
   kneeling position,” which the officer interpreted as Monterrosa readying himself
   to shoot. Monterrosa’s family have told reporters they believe he was
   surrendering to police when the officer fired.
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 19 of 56
   “They executed him. There was no reason for them to kill my brother like that,”
   Monterrosa’s sister, Ashley Monterrosa, told ABC7 News.

   On Friday evening the Vallejo police union put out a news release saying that
   Monterrosa didn’t surrender but, “abruptly pivoted back around toward the
   officers,
   crouched into a tactical shooting position,” and that the hammer “appeared to be
   the butt of a gun. It adds that the officer fired, “as a last resort.” The news release
   doesn’t refer to Tonn by name.

   The officer who fired his weapon has been placed on paid administrative leave,
   along with an unspecified number of other “witness officers,” police said.

   Tonn could not be reached for comment. Vallejo police officials have also refused
   to identify the officer and said releasing the names of officers in such incidents
   threatens their safety, as well as that of officers in the department not involved in
   the shooting.

   The police union news release also says that the officer and his family are
   receiving death threats, and, “we ask the public to support this officer and the
   good work the overwhelming majority of all officers perform to keep our
   communities safe.”

   Tonn and the other officers were responding to reports of looting at a Walgreens
   on the 1000 block of Redwood Street in Vallejo. Monterrosa was one of about a
   dozen people present in the parking lot, several of whom began to flee when
   officers arrived, police said. Williams said police were called to the Walgreens
   multiple times that morning and the prior evening, in response to looting that
   occurred across the city in the wake of protests over the killing of George Floyd in
   Minneapolis.

   On Wednesday, Williams said that the officer who shot Monterrosa “responded
   to a perceived threat,” but refused to say if he thought the officer’s shooting
   constituted excessive force. Williams said the looting in Vallejo Monday night and
   Tuesday morning was the worst he’d seen in his law enforcement career. Earlier
   in the evening, an officer had been injured in the same Walgreens parking lot
   after a sedan rammed into a responding patrol car.

   Vallejo police waited more than 24 hours after Monterrosa’s death to publicly
   confirm that a person had been killed by a police officer. The National Guard
   arrived in Vallejo on Tuesday, at the request of the city manager and police chief.

   Over the past decade, Vallejo cops have shot 32 people, 18 of them fatally; no
   officer has been fired for their role in a police shooting in that time.
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 20 of 56
   “The administration, chief and the command staff ratifies the conduct of the
   police officers, therefore making them think they have a level of immunity,” civil
   right attorney John Burris, who has called for police reform measures in Vallejo
   since 2019, said Friday. “There’s a classic code of silence that exists, all for one
   and one for all. You can’t trust the internal affairs department and I don’t. You
   can’t trust this department.”

   California Attorney General Xavier Becerra announced Friday his office is opening
   a review of the Vallejo police force dating back to 2013.

   “Our communities are safer when our police departments can build public trust
   through good policies, practices, and training. This review and reform agreement
   we announce today with the City of Vallejo represents a critical step the Vallejo
   Police Department must take to build trust with people who have lost faith in
   them,” Becerra said in a statement.

   U.S. Congressman Mike Thompson and state Assemblyman Tim Grayson had
   both called for an independent investigation into the shooting. Grayson said it
   was “absolutely unacceptable” police waited so long to confirm Monterrosa’s
   death.



   Four shootings in five years
   In May 2018, Tonn was sued by Vallejo resident Robert Strong, who alleges Tonn
   put him in a chokehold, took him to the ground and scraped his head against the
   concrete after Strong tried to film the officer with his cell phone. Strong was
   being pulled over for a minor traffic violation and Tonn activated his body
   camera moments before pulling Strong from the car, according to the suit.

   On May 31, 2017, Tonn and another officer — Sean Kenney — shot and wounded
   Kevin DeCarlo while attempting to arrest DeCarlo on a felony warrant. The
   officers later testified DeCarlo rammed Kenney’s car, and that they believed he
   was reaching for a weapon. Several officers on scene had body cameras, but they
   weren’t activated until after the shooting.

   Less than two months later, after returning to duty, Tonn chased a suspect
   following a violent carjacking and fired at him three times, believing the man, 33-
   year-old Victor Hurtado, had a gun. The bullets did not strike anyone and
   Hurtado was arrested later that day.

   In 2015, Tonn was one of two officers identified as shooting and wounding
   Gerald Brown, 23, after he allegedly rammed a police vehicle with a car.
   Following the shooting, a Critical Incident Board of Review cleared Tonn and
   Officer Gary Jones in the incident.
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 21 of 56
   The incident began when officers attempted to pull over Brown, who was driving
   a stolen vehicle. After a short pursuit, Brown allegedly backed up his car into the
   officers’ cruiser as the pair were exiting the car. The officers fired a total of 19
   shots — 18 by Tonn, and one by Jones — in two seconds. Brown was struck by
   the gunfire but survived and was booked into jail.

   Tonn began his law enforcement career in 2007 with the Galt police department,
   according to public records. In 2013, his cousin and fellow Galt policeman,
   Officer Kevin Tonn, was shot and killed. Jarrett Tonn was one of the first officers
   at the scene, and spoke at his cousin’s funeral. The following year, he transferred
   to the Vallejo Police Department.




          111 Amador Street in Vallejo, CA



   Report an error
   Policies and Standards
   Contact Us




    Tags: Police Killing, Regional



    David DeBolt | Senior breaking news
   reporter
   David DeBolt is a senior breaking news reporter for the San Jose Mercury News
   and the East Bay Times of Oakland. Over the past decade, DeBolt has covered
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 22 of 56
   the deadly San Bruno PG&E pipeline explosion, police and government
   corruption, California wildfires and Oakland City Hall. He was part of the East
   Bay Times staff honored with the 2017 Pulitzer Prize for coverage of the Ghost
   Ship warehouse fire.


                                                      ddebolt@bayareanewsgroup.com

                                                    Follow David DeBolt @daviddebolt
                  Nate Gartrell | Contra Costa
                  County courts reporter
                  Nate Gartrell covers crime and corruption in Contra Costa
                  County. He joined the Bay Area News Group in 2014.


                                                     ngartrell@bayareanewsgroup.com

                                                    Follow Nate Gartrell @NateGartrell
                  John Glidden



                    SUBSCRIBE TODAY!
              ALL ACCESS DIGITAL OFFER FOR JUST 99 CENTS!
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 23 of 56




                       Exhibit 9
11/19/2020                                                      How a Deadly Police Force Ruled a City | The New Yorker
                   Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 24 of 56




                                                  Letter from California November 23, 2020 Issue




                                                How a Deadly Police
                                                 Force Ruled a City
                                       After years of impunity, the police in Vallejo, California, took
                                              over the city’s politics and threatened its people.

                                                                           By Shane Bauer
                                                                           November 16, 2020




    The sisters of Sean Monterrosa, who was killed by the police, hold his portrait.               Photograph by Carolyn Drake / Magnum for The New Yorker /
    Painting by Andrew Durgin-Barnes




                                                                                            0:00 / 48:38



        Audio: Listen to this article. To hear more, download Audm for iPhone or Android.




https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                                           1/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                    Case
             hree police   2:20-cv-01563-TLN-DB
                         oﬃcers in an unmarked pickup truckDocument      16-2
                                                           pulled into the parkingFiled
                                                                                   lot of 11/19/20
                                                                                          a Walgreens inPage   25California,
                                                                                                         Vallejo, of 56 responding to


    T        call of looting in progress. It was just after midnight on June 2nd, and a group of people who had gathered around a
             smashed drive-through window quickly ed in two cars. Sean Monterrosa, a twenty-two-year-old from San Francisco, was
    left behind. As the police truck closed in on Monterrosa, Jarrett Tonn, a detective who had been with the Vallejo police force for
    six years, was in the back seat, aiming a ri e. No one told Monterrosa to freeze or to put his hands up, but he fell to his knees
    anyway. As the truck came to a stop, Tonn red ve rounds at Monterrosa through the windshield.

    A week earlier, a police oﬃcer in Minneapolis had killed George Floyd. Now the Bay Area was in the throes of an anti-police
    uprising. People marched, drove in caravans, and painted tributes to Floyd on walls and boarded-up windows. Police in Oakland,
    about thirty miles from Vallejo, launched tear gas at protesters, who gathered in intersections, blocked traﬃc on the freeway, looted
    stores, and lit res in two banks. A man linked to the far-right Boogaloo movement was charged with killing a security oﬃcer
    outside a federal building. People ransacked malls in San Francisco, San Leandro, and the wealthy suburb of Walnut Creek,
    stealing from Best Buys, Home Depots, video-game stores, small businesses, and marijuana dispensaries. More than seventy
    cars were taken from a dealership; a gun shop was robbed of twenty-nine rearms. A curfew was instituted in Vallejo, but many
    people de ed it. When Monterrosa got to the Walgreens, the store had already been looted.

    Forty-seven minutes before Monterrosa was killed, he sent a text message to his two sisters, asking them to sign a petition calling
    for justice for Floyd. Monterrosa, whose parents emigrated from Argentina, had been critical of the police since, at the age of
    thirteen, he received citations for selling hot dogs outside night clubs. As teen-agers, Monterrosa and his sisters went to protests
    for people killed by cops in San Francisco: Jessica Williams, Alex Nieto, Mario Woods. In 2017, Monterrosa was arrested on
    weapons charges, for allegedly shooting into a building; he returned from jail covered in bruises. (The case was dismissed after his
    death.) He told his family that the police had smacked his head against the concrete in his cell.

    When Monterrosa was young, the neighborhood where he grew up, Bernal Heights, was largely Black and brown, but as tech
    companies moved in San Francisco became richer and whiter. Now, Monterrosa’s mother says, their family are the only Latinos on
    the block. Sean encouraged her to know her rights as a documented immigrant. His mother generally thought that the police were
    a force for good, but Sean disagreed, saying that they were out to get Black and brown people.

    Monterrosa loved San Francisco, but he couldn’t aﬀord to live there. Since the age of eighteen, he’d moved back and forth between
    the suburbs and his parents’ place, working a variety of jobs. He got a carpentry position two months before the Bay Area issued
    shelter-in-place orders in response to the coronavirus, then he was laid oﬀ. He moved in with a new girlfriend. A couple of days
    later, he came to the Walgreens.

    After Tonn shot Monterrosa, he got out of the truck and turned his body camera on.

    “What did he point at us?” Tonn asked.




https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                        2/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                   Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 26 of 56




    When Monterrosa got to the Walgreens, the store had already been looted.       Photograph by Carolyn Drake / Magnum for The New Yorker




    “I don’t know, man,” an oﬃcer said.

    “He pointed a gun at us!” Tonn shouted.

    “Do not move!” the oﬃcers yelled, training their weapons on Monterrosa, who lay limp on the pavement in a pool of blood. Two
    of them reached down and rolled him over, revealing a hammer sticking out of his pocket.

    “Oh, fuck,” Tonn exclaimed.

    “You’re good, man,” an oﬃcer said.

    The oﬃcers cuﬀed Monterrosa.

    “Fucking stupid!” Tonn shouted. He kicked the truck. “This is not what I fucking needed tonight,” he told a captain. “I thought
    that fucking axe was a gun.”

    “Calm down,” the captain said. “Take some deep breaths.”

    Tonn inhaled deep and slow.

    “You’re going to be all right,” the captain said. “We’ve been through this before.”



    S
          ince the killing of Michael Brown in Ferguson, Missouri, in 2014, protest movements have pushed big cities to reform their
          policies on when a police oﬃcer can use force. According to the database Mapping Police Violence, homicides by police in
    America’s thirty largest cities have declined by about thirty per cent since the year before the Ferguson protests. Yet they have not

https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                         3/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                 Case 2:20-cv-01563-TLN-DB
    decreased nationwide.                                 Document
                          In rural and suburban areas, police killings have16-2   Filed
                                                                            been on       11/19/20
                                                                                    the rise              Page
                                                                                             for years, and      27three-quarters
                                                                                                            roughly of 56         of
    police homicides now occur in those areas. The killing of Monterrosa received some national media attention, because of the
    moment in which it occurred. But in Vallejo it was one more in an ongoing litany of police killings.

    Vallejo, a postindustrial city of a hundred and twenty-two thousand people, is best known for its Six Flags amusement park and for
    its musicians: E-40, Mac Dre, H.E.R. Its per-capita income is less than half that of San Francisco, and its population is more
    diverse, split among whites, African-Americans, Latinos, and Asians. Its police force, however, consists largely of white men who
    live elsewhere. Since 2010, members of the Vallejo Police Department have killed nineteen people—a higher rate than that of any
    of America’s hundred largest police forces except St. Louis’s. According to data collected by the anti-police-brutality group
    Campaign Zero, the V.P.D. uses more force per arrest than any other department in California does. Vallejo cops have shot at
    people running away, red dozens of rounds at unarmed men, used guns in oﬀ-duty arguments, and beaten apparently mentally ill
    people. The city’s police records show that oﬃcers who shoot unarmed men aren’t punished—in fact, some of the force’s most
    lethal cops have been promoted.

    The failure to hold police oﬃcers accountable has been an issue in Vallejo for as long as anyone can remember. According to
    con dential city documents, twenty- ve years ago one oﬃcer shot another while drinking in a bar, and wasn’t red. A cop with a
    drug problem kept his job even after he was caught stealing from evidence lockers and was arrested for prescription fraud. Twenty
    years ago, a lieutenant told a new oﬃcer named Joseph Iacono that, when a suspect runs away, the oﬃcer should use enough force
    to put the man in the emergency room. To see if Iacono could ght, he was placed in a holding cell with an uncoöperative suspect.
    Iacono is now the department’s Lead Force Options Instructor and, according to the documents, likes to say, “It can’t be awful if
    it’s lawful.”

    In the past ten years, Vallejo has paid nearly sixteen million dollars in legal settlements involving the police, many thousands of
    dollars more per oﬃcer than America’s largest police departments. None of that money has come from oﬃcers; it is paid by Vallejo
    and its insurers. Police violence has cost the city so much money that, in 2018, the statewide insurance pool that helped pay its
    legal fees took the unprecedented step of raising Vallejo’s annual deductible, from ve hundred thousand dollars to $2.5 million,
    prompting the city to nd another insurer. Vallejo is currently facing at least twenty-four use-of-force cases, which it estimates
    could cost some fty million dollars.

    “Vallejo police have been acting as if they own Vallejo for a long time,” Stephanie Gomes, a former city-council member, told me.
    In 1969, two weeks after the Zodiac killer shot a couple in Vallejo, oﬃcers staged the rst-ever strike by law enforcement in
    California. They had been receiving “top salary,” one newspaper wrote, but, after refusing to work for ve days, they won a seven-
    per-cent wage increase.

    At the time, Vallejo was a relatively prosperous city. A naval shipyard provided thousands of jobs, and the median income was on a
    par with San Francisco’s. But, in the mid-nineties, the shipyard closed, and Vallejo lost its main source of revenue. In the following
    years, the city became less white, and poverty increased. Fearing cuts, the police union, the Vallejo Police Oﬃcers’ Association,
    identi ed city-council candidates who were friendly to its interests. The V.P.O.A. contributed money to their campaigns and
    launched attacks against those who opposed them.

    The V.P.O.A.’s strategy, Gomes told me, was to try to “elect a majority of people who will vote for lucrative contracts and pretty
    much whatever they want.” When Gomes ran for city council in 2005, she met with representatives of Vallejo’s unions, including


https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                         4/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker

    police and reCase
                  ghters.2:20-cv-01563-TLN-DB
                          She said that one of them askedDocument      16-2
                                                         her, “If you win,       Filed
                                                                           will you stay 11/19/20
                                                                                         bought?” ThePage  28 approach
                                                                                                     V.P.O.A.’s of 56 seemed
    successful. Between 2000 and 2007, the police received a fty- ve-per-cent wage increase. Vallejo had one of the lowest per-capita
    incomes in the Bay Area but the best-paid police force.

    After the housing bubble burst in the mid-two-thousands, the city’s nances deteriorated further. In 2007, it had an eight-million-
    dollar de cit, which was projected to double within a year. In the hope of avoiding collapse, Vallejo hired a new city manager, Joe
    Tanner. To Tanner, the source of Vallejo’s nancial problems was clear: three-quarters of its general fund was going to police and
     re ghters. Gomes led an eﬀort to reduce their pay, but the unions defeated the city in arbitration, forcing it to limit street repairs
    and to eliminate funding for the senior center and the library. “Every citizen of Vallejo works to pay the salaries of the police and
     re unions,” a resident wrote to the local paper. “All we talk about is cutting services to feed the greed and avarice of the public
    safety unions.”

    Tanner and Gomes saw no choice for the city but to declare bankruptcy and renegotiate the unions’ contracts. The problem,
    Tanner told me, was that “the cops owned the council.” The majority of city-council members were endorsed by the public-safety
    unions, and they refused to vote in favor of bankruptcy. One day, Tanner said, a Vallejo cop approached him in a restaurant in a
    nearby town and told him, “You’re gonna get yours.” An anonymous caller threatened to burn his house down. His Jeep was keyed
    several times and its tires were slashed. Eventually, Tanner threatened to declare a state of emergency and lay oﬀ the entire police
    and re departments. The council gave in, and, in May, 2008, Vallejo became the largest city in California ever to declare
    bankruptcy.

    By 2011, owing to retirements and a hiring freeze, the police force had shrunk to ninety oﬃcers, around sixty per cent of its pre-
    bankruptcy size, and the police budget had been cut by about a third. The union had warned that the cuts would lead to an
    increase in crime—a billboard in the city read “                                      ”—but, in the two years following Vallejo’s
    bankruptcy, violent crime decreased by a quarter.

    Police in other parts of the country worried that Vallejo’s approach could spread. In 2008, the magazine American Police Beat
    published an article, titled “                                ,” which warned police departments that, as the country fell into a
    recession, “highly compensated law enforcement agencies” should be worried. Police unions should be prepared to “identify the
    vocal critics and make them feel your pain. Somehow this seems to be where the unions get queasy and weak-kneed.” The article
    went on, “It is often diﬃcult to convince yourself or the members to picket some councilman’s business, put their home telephone
    numbers up on billboards, and in general make their lives a living hell. . . . Get dirty and ght to win.”



    A
             s Vallejo was arguing for bankruptcy in court, Gomes told me, police cars and motorcycles drove by her house multiple
             times a day, and oﬃcers revved their engines and looked into her front window. One oﬃcer, Steve Darden, wrote a rap song
    about Gomes and posted it online. It included these lines:


    I’m plain sick and tired of all the trash you’re talkin’
    When the truth comes out we gonna send you walkin’ . . .
    You’re the worst kind causing all these problems
    When it starts heating up you run and hide in your closet . . .
    Be careful what you wish for it could come true
    As we all watch the plan back re on you



https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                          5/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                Case 2:20-cv-01563-TLN-DB
    Darden has produced a number of albums about being Document       16-2
                                                       a cop in Vallejo.      Filedtheme
                                                                         A common   11/19/20      Page
                                                                                         is the unfair     29 of of56police. Yet
                                                                                                       treatment
    Darden has a long history of disturbing behavior. In 2010, he told a defendant in court that if he didn’t stop glaring at him he
    would knock him out and make him “leave on a gurney.” In 2011, Darden responded to a 911 call from a man who said he’d been
    beaten and robbed by his housemates. The man identi ed himself as a U.S. soldier and scolded Darden for taking forty- ve
    minutes to arrive. Darden hit him in the face and took him to the ground, shouting, “You are talking to a United States marine!”
    According to an investigation by Open Vallejo, a nonpro t news Web site, Darden is one of a group of oﬃcers who have bent the
    tips of their badges to commemorate fatal shootings—an accusation that Darden has denied. He has been the primary shooter in
    two killings, and a recent photograph appears to show two bent tips on his badge. This year, he was promoted to lieutenant.

    When Gomes arrived home one day, her neighbor told her, “Something really dirty just happened.” The alarm on Gomes’s house
    had been tripped, and two police oﬃcers had responded. The neighbor had seen them pry open a window and spend at least
    twenty minutes inside. Hours later, on the blog of a local newspaper, anonymous accounts posted about her personal items,
    including a satirical collage made by a friend that depicted Gomes as the mastermind behind the city’s bankruptcy and police cuts.
    Gomes complained to the city, and the police chief ordered the cops to stop driving by her house.

    If the police were willing to harass Gomes so persistently, she wondered what they did to people who had no power. After she was
    reëlected, in 2009, she proposed forming a citizens’ advisory committee to review complaints against the police. When she
    presented her proposal at City Hall, cops lled the chamber and booed. One said that Gomes was “scapegoating” the police.
    Another said that the force was being “subjected to hate and tyranny.”




https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                     6/17
11/19/2020                                                How a Deadly Police Force Ruled a City | The New Yorker
                   Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 30 of 56




    The steps outside the Vallejo police station.   Photograph by Carolyn Drake / Magnum for The New Yorker




    Although the committee was ultimately approved by the city council, its duties were watered down to producing a report of
    nonbinding recommendations. Its seven voting members were white, and three of them were former police oﬃcers.



    S
          hortly after Sean Monterrosa was killed, the V.P.O.A. issued a statement saying that, before he was shot, he “abruptly pivoted
          back around toward the oﬃcers, crouched into a tactical shooting position, and grabbed an object in his waistband that
    appeared to be the butt of a handgun.” The statement, which neglected to say that Monterrosa had not been armed, asserted that
    “the oﬃcer used deadly force as a last resort because he had no other reasonable option to prevent getting shot.” Each week, people


https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                       7/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker

    marched fromCase   2:20-cv-01563-TLN-DB
                 City Hall to protest Monterrosa’s killing.Document    16-2
                                                            The V.P.O.A., on its Filed 11/19/20
                                                                                 Facebook           Page the
                                                                                          page, condemned 31“screaming
                                                                                                             of 56 angry
    mob mentality and profound anger directed at the police.”

    Nationwide, more than eighty per cent of police oﬃcers are represented by unions, and a 2006 report by the Bureau of Justice
    Statistics found that unionized police departments received complaints about their members’ use of force at a rate thirty-six per
    cent higher than that of non-unionized departments. In 2019, a University of Chicago study of sheriﬀ ’s deputies in Florida found
    that, when the deputies unionized, their violent misconduct increased by forty per cent.

    Strong police unions also make it harder for cops to be punished. Oﬃcers can appeal sanctions through multiple reviews, and most
    departments allow appeals to be heard by an arbiter selected in part by the police union. According to a 2017 examination by the
    Washington Post, among departments that coöperated with its survey, roughly a quarter of cops red for misconduct since 2006
    were reinstated after an appeal. (In San Antonio, the share was seventy per cent.)

    Five months before Monterrosa was killed, the V.P.O.A. had replaced its president, Detective Mat Mustard, who had run the
    union for ten years. Mustard was notorious in Vallejo for the investigation he led into the kidnapping of a woman named Denise
    Huskins, in 2015. Someone broke into the house where she and her boyfriend were sleeping, blindfolded and drugged them, and
    put her in the trunk of a car. When the boyfriend reported the crime, Mustard suspected that he had killed Huskins and invented
    the kidnapping story. At the police station, the boyfriend said, oﬃcers dressed him in jail clothes, then Mustard and others
    interrogated him for eighteen hours, calling him a murderer. Huskins, who was being held a hundred and sixty miles away, was
    raped repeatedly. After she was released, the Vallejo police publicly accused her and her boyfriend of faking the kidnapping,
    comparing the situation to the movie “Gone Girl.” The police threatened to press charges against the couple, and after the rapist
    e-mailed the San Francisco Chronicle, confessing to the kidnapping, the police accused Huskins and her boyfriend of writing the e-
    mail. Soon, the rapist was arrested in South Lake Tahoe, after trying to repeat the crime. Even then, the Vallejo police insisted
    that Huskins and her boyfriend were lying. The couple sued Mustard and the city, eventually winning a $2.5-million settlement.
    In a show of de ance, the police department named Mustard oﬃcer of the year.

    The new president of the V.P.O.A., Michael Nichelini, had been on the police force in Oakland before he joined the Vallejo P.D.,
    in 2006. In 2003, he participated in the suppression of an antiwar demonstration, in which police shot wooden dowels and rubber
    bullets at people who were blocking traﬃc in the city’s industrial port. Nichelini, along with other traﬃc oﬃcers, used his
    motorcycle to push back the protesters, striking at least one person.

    According to an article in the Berkeley Daily Planet, youth of color in Oakland called Nichelini “Mussolini,” because of his
    reputation for racism. At least four civil-rights complaints were led against him to the Oakland Citizens’ Police Review Board. In
    2004, the board found that he had used excessive force after stopping a seventeen-year-old boy driving a truck on a suspended
    license. The boy claimed that Nichelini asked, “Are you a nigga or ese?,” and the board found that he used his knees to hit the back
    of the teen-ager’s head against the pavement.

    Nichelini’s father, Robert, was Vallejo’s chief of police when his son joined the force. Robert Nichelini, who had also come from
    the Oakland Police Department, assured the Vallejo Times-Herald that his son had a “perfect record.” Vallejo is “such a family
    oriented city,” he told the paper. “What is wrong with a son following a father’s footsteps in the Vallejo Police Department?”

    In 2019, eighteen-year-old Carlos Yescas and his twelve-year-old brother drove to a food market in a car with no license plate.
    According to a complaint that Yescas led with the city, Michael Nichelini, who was in plain clothes, approached them and told

https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                       8/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                 Caseyou2:20-cv-01563-TLN-DB
    Yescas, “You know                                     Document
                          fucked up, right?” Yescas said that            16-2identify
                                                              Nichelini didn’t  Filedhimself
                                                                                       11/19/20       Page
                                                                                             as a police oﬃcer32
                                                                                                               butofinsisted
                                                                                                                      56 on seeing
    Yescas’s I.D. Nichelini then told him that “he was going to take his car and keep it.” He reached into the car, grabbed the keys,
    and cuﬀed Yescas. As Yescas’s brother lmed, Nichelini pulled Yescas from the vehicle, even though he was wearing a seat belt.
    Yescas called Nichelini a “white piece of shit,” and Nichelini threw him to the ground and knelt on his back as Yescas repeatedly
    said, “I can’t breathe.” Yescas’s car was con scated, and the police department told his family that it couldn’t be located. Then the
    department auctioned it oﬀ.

    Melissa Nold, an attorney who specializes in police use-of-force cases, led the complaint. Two months later, she and Nichelini
    were at a city-council meeting in which the police were requesting a change to their contract. They wanted a clause deleted that
    allowed the city to order an oﬃcer to be drug-tested after ring his weapon. The clause had not been enforced for years, but
    Vallejo’s rst Black police chief, Shawny Williams, was about to take oﬃce, and there was a presumption that he would be a
    reformer. Nichelini stood at the back of the room and lmed Nold. The clause was deleted and, two months later, Nichelini
    became the president of the V.P.O.A.

    A few days after Monterrosa was killed, police replaced the windshield that Tonn had red through. For possible involvement in
    the destruction of evidence, Nichelini was suspended by Williams. He maintains that he had nothing to do with the windshield
    replacement.



    O
             ne spate of killings by police in Vallejo can be traced back to 2011, when an oﬃcer named Jim Capoot was shot and killed
             while chasing a suspected bank robber. He was the rst cop to be killed in Vallejo in eleven years. The following year,
    police killed six people, accounting for nearly a third of the homicides in the city. Half the killings were committed by an oﬃcer
    named Sean Kenney.

    Early on the morning of May 28, 2012, a forty-one-year-old Black man named Anton Barrett, Sr., whose nineteen-year-old son
    was also in the car, pulled out of a parking lot with his headlights oﬀ and ran a red light. He was drunk, and when cops tried to
    stop him he drove oﬀ. Then his car got a at tire, and he and his son jumped out and ran in diﬀerent directions through an
    apartment complex. Kenney began chasing Barrett, and, though he was carrying pepper spray and a Taser, he chose to draw his
    gun. Seconds later, he saw Barrett running toward him and red ve times. Kenney claimed that Barrett had started to pull a black
    object out of his pocket—it turned out to be a wallet. As Barrett lay on the ground dying, another oﬃcer Tased him. Barrett’s
    family sued, and the city eventually paid a settlement of two hundred and thirty- ve thousand dollars.

    Three months later, Kenney shot Mario Romero, a twenty-three-year-old Black man, who was returning home after a night out
    with his sister’s boyfriend, Joseph Johnson. When the men pulled up to the house, Johnson called Romero’s sister and asked her to
    let him in. Kenney and Dustin Joseph, who were responding to a call about a burglary in the neighborhood, shone a spotlight on
    the men.

    Kenney said that Romero got out of the car and reached for his waistband. Then, he said, when the oﬃcers yelled for the men to
    put their hands up Romero crouched “into a ring position,” prompting Kenney and his partner to begin shooting. Johnson,
    however, said that the cops began ring at him and Romero while they sat in the car.

    Romero’s sisters were watching from their living-room window, and said that they saw Kenney jump onto the hood of the car and
    unload his clip through the windshield into Romero, who was sitting in the driver’s seat. Johnson corroborated this account.
    Kenney admitted that he’d stood on the hood but insisted that he hadn’t red from there. Romero was shot thirty times. After his

https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                        9/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                CaseKenney
    body was removed, 2:20-cv-01563-TLN-DB            Document
                           searched the car. He said that he found an16-2
                                                                      airsoft Filed
                                                                              gun on11/19/20    Page
                                                                                    the oor, wedged    33 ofthe56driver’s seat
                                                                                                    between
    and the center console.

    Seven weeks later, an autistic man named Jeremiah Moore and his boyfriend were smashing car windows and trying to set their
    home on re during a psychotic episode. When the police arrived, Moore grabbed an antique ri e and Kenney shot and killed
    him. Moore’s family sued, and won a two-hundred-and- fty-thousand-dollar settlement.

    The Romero family, along with other community members, attended sessions of the newly created citizens’ advisory committee,
    which met for several hours every couple of weeks. But the issues the committee debated were modest: a small reduction in wages,
    requiring cops to use body cameras, creating a position for a civilian auditor who would respond to complaints of police
    misconduct. The former oﬃcers who sat on the committee regularly objected to these proposals, raising the spectre of lawsuits by
    the V.P.O.A. should the city try to interfere with police work.

    In the end, the committee’s recommendations included installing more surveillance cameras, establishing a daytime curfew for
    youths, increasing enforcement of parking violations, and using money from a new public-services tax to hire more cops.

    Three years after the death of Romero, his family won a two-million-dollar settlement. Later that year, the police department
    completed its review of the case and declared that the shooting was justi ed. Oﬃcers told Open Vallejo that Kenney was initiated
    into the badge-bending group. In 2011, he was made a detective. One of his new duties was to investigate oﬃcer-involved
    shootings.



    R
             eformers who have succeeded in getting rogue cops censured or red often come up against a frustrating reality: because
             there are no national and few statewide indexes that track police terminations and disciplinary infractions, tainted oﬃcers
    often nd new jobs in diﬀerent jurisdictions. A recent study published in the Yale Law Journal found that about three per cent of
    oﬃcers serving in Florida had been red from other state agencies. These cops, who typically moved to smaller forces that were
    desperate for experienced oﬃcers, were more likely than others to be charged with misconduct in their new departments.
    Sometimes a cop will resign before he is red, thus avoiding any consequences. Before Timothy Loehmann, the oﬃcer who killed
    twelve-year-old Tamir Rice, in Cleveland, joined the city’s police force, he had resigned from his previous job, in Independence,
    Ohio, where supervisors noted his insubordination, lying, and emotional immaturity.

    Oﬃcers can also transfer in order to escape reforms. In the past year, large numbers of cops in Seattle, Buﬀalo, Atlanta, and San
    Francisco have left. After four cops were charged with killing George Floyd, about two hundred oﬃcers in Minneapolis led to
    quit the department, citing “post-traumatic stress.” Law Enforcement Move, a company founded in the wake of the recent
    protests, says that it helps oﬃcers “escape anti-police cities, and live in America, again!” Since June, its founder told me, the
    company has been contacted by more than a thousand cops, or their spouses, who are interested in relocating to more “police-
    friendly” communities.

    Some of Vallejo’s most notorious oﬃcers transferred from Oakland, where a lawsuit brought on behalf of a hundred and nineteen
    plaintiﬀs claimed that police had routinely kidnapped, beaten, and planted evidence on people. In 2014, a court-appointed
    overseer announced that he would be tightening oversight on uses of force, and punishing oﬃcers who didn’t report misconduct by
    their colleagues. Within four months, six oﬃcers had left for Vallejo. Three of them were eventually involved in lethal shootings.
    All six were sued for excessive use of force.



https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                       10/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                 CaseOakland
    Two of the former 2:20-cv-01563-TLN-DB            Document
                             oﬃcers were the twin brothers Ryan and 16-2  Filed 11/19/20
                                                                    David McLaughlin,         Page
                                                                                      who often       34 men
                                                                                                searched of 56
                                                                                                             of color in
    Vallejo on the ground that they smelled marijuana, even after it had been legalized. The brothers justi ed these searches as
    “compliance checks,” meant to make sure that people weren’t carrying more than the legal limit. “That’s maybe how they roll in
    certain other nations,” a judge later said in court. “But that is not probable cause.”

    In 2018, David McLaughlin, while oﬀ duty, got into a heated confrontation with a man celebrating his son’s birthday at a pizzeria
    in Walnut Creek. He pointed his service gun at the man, then tackled him and punched and elbowed him until his face was
    bloody. (McLaughlin maintains that he acted within professional boundaries.) Five months later, McLaughlin pulled over a man
    on a motorcycle for speeding, then drew his gun on him. The man’s cousin, an African-American marine veteran named Adrian
    Burrell, lmed the encounter from his front porch. McLaughlin ordered Burrell to retreat. Burrell refused, resulting in a struggle
    that, he alleges, gave him a concussion. McLaughlin faces lawsuits in both cases.

    Jarrett Tonn, Monterrosa’s shooter, joined the Vallejo force the same year as the Oakland cops. Tonn had been an oﬃcer in Galt,
    California, where he worked with his cousin, Kevin Tonn. One day in 2013, Kevin confronted a man who he thought, incorrectly,
    was a suspect in a robbery. The man pulled out a gun and shot Kevin, then shot himself. Jarrett rushed to the scene, but his cousin
    was dying.




    A memorial for Sean Monterrosa in San Francisco, where he was from.           Photograph by Carolyn Drake / Magnum for The New Yorker




    Transferring to Vallejo might have seemed like an unlikely career move. Crime was high, the city was just a few years out of
    bankruptcy, and the school system had recently emerged from state receivership. But Tonn wasn’t going to live there. Even after
    the bankruptcy, Vallejo oﬃcers were some of the highest paid in California. Tonn’s base pay during his rst full year in Vallejo was
    a hundred thousand dollars—thirty-six thousand dollars more than he made in Galt. This didn’t account for overtime and bene ts.

https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                        11/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                 Case
    In 2018, he made    2:20-cv-01563-TLN-DB
                     twenty-seven                       Document
                                  thousand dollars in overtime         16-2 thousand
                                                               and thirty-one Filed 11/19/20       Page
                                                                                     dollars in “other pay,”35 ofreceived
                                                                                                             and  56 twenty-
    two thousand dollars’ worth of bene ts. In addition, his pension was funded with fty-eight thousand dollars.

    The year after Tonn started working in Vallejo, he chased an unarmed man who was driving a stolen car. The man crashed into
    someone’s front yard, then reversed into Tonn’s car. Tonn doesn’t remember feeling the impact, but in two seconds he shot
    eighteen rounds from his Glock into the car, injuring the man.

    The oﬃcer who wrote the police review of the shooting was Kent Tribble, who once, when responding to a domestic dispute, went
    to the house of a Black man by mistake, Tased him through his bedroom window after the man shouted profanities at him, and
    later charged him with resisting arrest. On another occasion, when he was oﬀ duty, he pulled a gun on two men in Bend, Oregon,
    during a drunken confrontation after leaving a bar. (Tribble did not respond to a request for comment.) A couple of years later,
    Tribble was promoted to lieutenant. When he reviewed Tonn’s shooting, he wrote that Tonn had acted in accordance with his
    training.

    In 2017, Tonn was paired with Sean Kenney, the oﬃcer who killed three people in 2012. One day, Tonn and Kenney were
    pursuing Kevin DeCarlo, a suspect in a pawnshop robbery that had ended in a homicide. (He was never charged in connection
    with the crime.) When DeCarlo stopped at a stop sign, Kenney rammed his car. DeCarlo rammed Kenney back, then got stuck in
    a ditch. Tonn red at least eight rounds with a ri e at DeCarlo; other oﬃcers, including Kenney, red at him as well. A witness
    told police that the scene resembled an execution. DeCarlo suﬀered four broken ribs, a collapsed lung, and the loss of two ngers.
    Tonn told investigators that he thought DeCarlo was reaching for a rearm, but DeCarlo had no weapon. (Tonn did not respond
    to a request for comment.)

    According to the Pew Research Center, only a quarter of cops ever re their weapon on duty, but this was Kenney’s fth shooting
    in ve years. A year and a half later, he retired. He started a consulting rm called Line Driven Strategies, which conducts training
    courses for police departments on the use of force and on how to investigate shootings by the police. Kenney declined an interview,
    saying that there was “too much negativity and hate in this climate.”

    Five weeks after shooting DeCarlo with Kenney, Tonn chased a carjacking suspect down an alley, then red at him from half a
    block away. Tonn claimed that the man was carrying a gun, but no weapon was found. The policeman who wrote the internal
    report of the shooting, Jared Jaksch, was one of the oﬃcers who had shot at DeCarlo. Jaksch is also on the board of the V.P.O.A.
    He wrote that Tonn had done nothing wrong, but recommended that adjustments be made to training “to ensure oﬃcers know
    that they must react in self defense without consideration for potential future civil unrest.”



    I
        wanted to learn how Vallejo police oﬃcers viewed the perception that they act with impunity. Though no one on the police
        force agreed to talk to me on the record, I did nd a body-camera recording in which an oﬃcer revealed his thoughts. On July
    7, 2016, Josh Coleman and a partner were on patrol in Vallejo when they saw some twenty Black people standing in an
    intersection. For a documentary about Bay Area hip-hop, a Viceland reporter was interviewing Nef the Pharaoh, a protégé of E-
    40. Coleman assumed that they were shooting a rap video. He later told a court that, since he had seen guns used in rap videos, he
    thought this was suﬃcient cause to detain and search as many of the men as he could.

    As an oﬃcer began to arrest a man with a handgun, Coleman ordered a group of onlookers to move across the street. (A judge
    later dismissed the charges, saying that there was no probable cause for a search.) A twenty-one-year-old woman, whom I’ll call
    Aliya, ignored him, so Coleman threw her against his car and arrested her.

https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                    12/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
               Case
    Coleman spotted     2:20-cv-01563-TLN-DB
                    a rapper                           Document
                             known as Cousin Fik, with whom he went16-2
                                                                    to high Filed
                                                                            school.11/19/20    Page
                                                                                   Coleman believes that36
                                                                                                         theofmain
                                                                                                               56 reason for
    street violence is “the music, plain and simple.” He admonished Cousin Fik for delivering a detrimental message. “Until men like
    you and people like I start delivering the same exact message, we are not going to be able to do anything,” Coleman said. “People
    are still going to get killed.”

    At the police station, Coleman put Aliya in an interrogation room and asked her why she had refused to cross the street.

    “Because that’s my baby daddy, and I don’t want nothing to happen to him,” she said. “All these police oﬃcers want to shoot a
    Black person. If you’re going to shoot him, I’m going to be right with him.”

    “In the political climate today, do you think any police oﬃcer really wants to shoot a Black person?” Coleman asked.

    “So why do they?”

    “We’re protecting our lives.”

    “O.K., you’re cool today, but another oﬃcer would have had his gun out and automatically just shot him.”

    “No, that doesn’t happen. Seriously, think about it logically. You think a police oﬃcer is willing to risk his one-hundred-thousand-
    a-year job, all of his medical bene ts, because he wants to shoot somebody who’s Black and be on the news, and be accused of
    being a murderer, and now he has to live the rest of his life being a UPS driver because he can’t be a cop anymore?”

    “I’m not saying you do, but you never know what these—”

    “You’re not processing,” Coleman said.

    “I’m just telling you I’m scared for him.”

    “You’re processing this emotion out of an unrealistic fear.”

    Coleman once shot a man at a bar when he mistook a can of Steel Reserve 211 beer tucked into the man’s waistband for a gun. On
    another occasion, he wrote in a police report that he had stopped a Black man when the man turned to look at his patrol car after
    Coleman drove past. “In some circumstances,” Coleman wrote, he found such behavior “to be an indicator of wrong doing.”
    “You’ve got to stop swallowing dope,” Coleman said he shouted after the man appeared to put something in his mouth. “It’s going
    to give you a tummy ache.” The man yelled back at him. Coleman then pulled across several lanes of traﬃc, got out of the patrol
    car, and tackled the man. Coleman noted in the report that, although the man was not carrying drugs, he had cash denominations
    “consistent with street level sales.” The man was carrying forty-eight dollars.

    “I understand what you think,” Coleman said to Aliya. “I went to college. I remember being in my twenties and thinking that all
    these things are examples of police brutality, ’cause I didn’t understand what it’s like to be a police oﬃcer.”

    “The fact that you just pull your guns out scares people,” she said.

    “I wish we didn’t have to have rearms,” Coleman responded. He said that he wished there were an iPhone app that enabled him
    to make people freeze without endangering their lives.

    “Ain’t that what y’all have the Tasers for?” Aliya asked.

https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                    13/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                  Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 37 of 56
    “Tasers don’t work.”




    Police oﬃcers in Vallejo are largely white men who live elsewhere.     Photograph by Carolyn Drake / Magnum for The New Yorker




    Months earlier, Coleman had been dispatched to a post oﬃce to deal with a homeless man who had threatened to harm himself.
    Coleman wrote in a police report that, as he was approaching, he wondered if the man might have a “more sinister purpose,” such
    as launching a terrorist attack. In order to disrupt the man’s ability to “secure the location” or take hostages, Coleman rushed in
    and Tased him.



https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                      14/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                 Case
    “The crux of the issue2:20-cv-01563-TLN-DB                 Document
                           is that there is a lack of respect for            16-2
                                                                  law now in this    Filed
                                                                                  young      11/19/20
                                                                                        culture,” Coleman Page    38 “The
                                                                                                          told Aliya. of 56young culture
    believes that they can do whatever they want. . . . Martin Luther King wasn’t smoking weed. Martin Luther King wasn’t hanging
    out at a rap-video shoot with a bunch of people with guns talking about how the police are killing Black people. . . . What
    happened to Malcolm X? What happened to Marcus Garvey? What happened to real men who stood for real values? What
    happened to Oprah Winfrey? I would say Bill Cosby, but he messed that up.”

    Soon, Coleman said, “Do you want to go home today?”

    “Yeah.”

    “I want you to apologize to me,” he said.

    “Sorry,” Aliya said, sounding surprised.

    “That is a bad apology. I want you to really apologize.”

    “Sorry.”

    “That’s the best you have? One word?”

    “Sorry for being in your scene.”



    W
               illie McCoy, a twenty-year-old rapper, was the last person to be killed by Vallejo police before Sean Monterrosa. In
               February, 2019, the police got a call from a Taco Bell, saying that a man was unconscious in his car. A group of oﬃcers
    arrived and saw McCoy asleep in the driver’s seat. One oﬃcer noticed that he had a gun in his lap, with the magazine removed.
    Another oﬃcer said that he was going to open the door and grab the gun. “If he reaches for it, you know what to do,” he said. But
    the door was locked. The police had been standing around the car for more than four minutes when McCoy scratched his shoulder
    and leaned forward, seeming dazed. Suddenly, six cops red fty- ve bullets at him.

    One of the oﬃcers, Ryan McMahon, had stopped a Black man a year earlier for bicycling without lights. McMahon beat the man,
    Ronell Foster, with his ashlight until Foster wrested it from him and attempted to run. McMahon shot him in the head and the
    back from several feet away, killing him. The V.P.O.A. posted on its Facebook page that killings like this could be avoided “if those
    that come into contact with the police follow their commands.” McMahon was cleared of wrongdoing by prosecutors, but Foster’s
    family sued the city and won a $5.7-million settlement, the largest that Vallejo has paid.

    Since June, activists in Vallejo have been calling for the city to “ re the fatal fourteen,” referring to oﬃcers on the force who have
    been involved in multiple shootings. In September, Williams, the department chief, broke with precedent and red McMahon.
    Williams didn’t claim that the shooting of McCoy was unjusti ed; instead, he said that McMahon had violated “safety norms” by
    shooting while his partner was standing near the line of re.

    In a closed city-council meeting in October, Williams said that he is also pursuing disciplinary action against oﬃcers who recently
    kicked in the door of a house and Tased a man who they wrongly believed was suspected of domestic violence. In addition,
    Williams vowed to punish an oﬃcer who held his foot on a man’s head for at least a minute and a half while the man was
    handcuﬀed. Recent con dential city documents suggest that Williams is unpopular within the department. Oﬃcers have accused
    him of getting the job because he’s Black. “He thinks he is Black Jesus,” one said. Nichelini, the head of the V.P.O.A., has said

https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                         15/17
11/19/2020                                                     How a Deadly Police Force Ruled a City | The New Yorker

    that WilliamsCase    2:20-cv-01563-TLN-DB
                 “can’t speak                             Document
                              English,” and that he won’t follow the chief16-2
                                                                           ’s ordersFiled  11/19/20
                                                                                     if he doesn’t         Page
                                                                                                   like them,     39 ofto56
                                                                                                              according   the documents.
    “Chiefs come and go,” Nick Filloy, a public defender for fourteen years who works in Vallejo, told me. “It’s the sergeants and the
    shift lieutenants and the captains that really control the tenor of the department and that resist change.”

    If Vallejo is an example of what can happen in a small city with a strong police union, it may also prove to be a test case of a city
    attempting to break the union’s power. In another closed city-council meeting in October, the mayor, Bob Sampayan, a former
    police oﬃcer, said, “I’m just absolutely done with the V.P.O.A. running the show. We need to show V.P.O.A. that they are not in
    control.” The city has created a position for a civilian auditor to review police investigations and complaints against oﬃcers. The
    council, including its union-endorsed members, unanimously approved a proposal by the mayor, the chief, and the city manager to
    declare a public-safety emergency. This will allow them to implement police reforms without consulting the V.P.O.A., and to
    create non-union positions for assistant chiefs, who they hope will help rein in the police department. In response, the union said
    that the city was trying to “create a dictatorship . . . to circumvent state and local laws and regulations.”

    The ght to break the union could go on for years, or it could fade away. In the meantime, the Monterrosa and McCoy families
    have sued the city. If these cases end in large payouts, insurance providers could refuse to continue the city’s coverage, which would
    force it to disband its police department, as has happened in a few other small cities, including Lincoln Heights, Ohio, and
    Maywood, California.

    Monterrosa’s sisters and local activists recently put up a billboard facing the police station, where Jarrett Tonn is back at work. It
    shows Monterrosa, a slight smile on his lips. “We wanted to remind the police that Sean can’t be forgotten,” Ashley, one of
    Monterrosa’s sisters, told me. “We want to make sure Jarrett Tonn sees the person he killed every single day.” ♦




    Race, Policing, and Black Lives Matter Protests
             The death of George Floyd, in context.
             The civil-rights lawyer Bryan Stevenson examines the frustration and despair behind the protests.
             Who, David Remnick asks, is the true agitator behind the racial unrest?
             A sociologist examines the so-called pillars of whiteness that prevent white Americans from
             confronting racism.
             The Black Lives Matter co-founder Opal Tometi on what it would mean to defund police
             departments, and what comes next.
             The quest to transform the United States cannot be limited to challenging its brutal police.

    Published in the print edition of the November 23, 2020, issue, with the headline “An Unstoppable Force.”



    Shane Bauer, the author of “American Prison,” is at work on a book about Americans who fought in Syria.


    More:    Police Brutality   Police   California   Racial Discrimination   Racism   Latinos   Police Shootings   Unions   Politics   Activists




https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                                                                16/17
11/19/2020                                               How a Deadly Police Force Ruled a City | The New Yorker
                   Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 40 of 56




https://www.newyorker.com/magazine/2020/11/23/how-a-deadly-police-force-ruled-a-city                               17/17
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 41 of 56




                     Exhibit 10
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 42 of 56


     JOHN L. BURRIS, ESQ., SBN 69888
 1   BENJAMIN NISENBAUM, ESQ., SBN 222173
 2   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
 3   7677 Oakport Street, Suite 1120
     Oakland, California 94621
 4   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
 5   john.burris@johnburrislaw.com
 6   bnisenbaum@hotmail.com
     lateef.gray@johnburrislaw.com
 7
     Attorneys for Plaintiffs
 8
 9                                   UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                                (OAKLAND DIVISION)
12

13   ESTATE OF TINDLE, et al.,                              CASE NO.: 18-cv-05755-YGR
14                                                         DECLARATION OF BENJAMIN
                                  Plaintiffs,
            v.                                             NISENBAUM IN SUPPORT OF
15
                                                           PLAINTIFFS’ MOTION FOR
16   JOSEPH MATEU, III, et al.,                            ATTORNEYS’ FEES

17                                                         DATE: January 5, 2021
                                  Defendants.
                                                           TIME: 2:00 p.m.
18                                                         COURTROOM: 1
19
                                                           Hon. Yvonne G. Rogers
20

21

22   I, BENJAMIN NISENBAUM, attest and declare as follow:

23          1.      I write this declaration in support of Plaintiffs’ motion for reasonable attorneys’ fees in

24   this matter.
            BACKGROUND AND QUALIFICATIONS:
25
            2.      I am an attorney licensed to practice law before all the courts of the State of
26
     California, as well as Federal Courts in the Northern District of California, Eastern District of
27


     Declaration of Benjamin Nisenbaum in Support of Plaintiffs’ Motion for Reasonable Attorney Fees
     Banks-Reed, et al.. v. BART, 18-cv-05755-YGR                                                            1
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 43 of 56



 1   California, Southern District of California, the Ninth Circuit Court of Appeals, and the United States

 2   Supreme Court.

 3          3.      I have worked on Civil Rights cases since my second year of law school in 2001,

 4   when I was hired as a law clerk at the Law Offices of John L. Burris and was assigned to work on the
     Riders lawsuit against the City of Oakland, a case in which we represented 119 plaintiffs who were
 5
     victims of Civil Rights violations by numerous Oakland Police Department Officers, resulting in an
 6
     ongoing Negotiated Settlement Agreement requiring Court supervision of the Oakland Police
 7
     Department. After graduating Law School in June 2002, I took and passed the July 2002 California
 8
     Bar Exam. I continued working on Civil Rights cases at the Burris firm while waiting for bar exam
 9
     results. I was admitted to the California State Bar in December 2002, and have carried a caseload of
10
     approximately 30 to 40 cases at any given time since then, with the bulk of these cases being Civil
11
     Rights police misconduct cases. As a lawyer, I participated in my first trial, a Section 1983 Civil
12
     Rights case, in November 2003, as second chair to John Burris, in Federal Court. In 2005, I tried, as
13
     sole trial counsel, two criminal defense cases, both misdemeanor “contempt of cop” type Penal Code
14   Section 148 and 148/243-type cases. These two cases subsequently resulted in settlements to those
15   clients. Also in 2005, I was second chair to Mr. Burris in a civil matter in defense of retired NFL star
16   receiver (the no. 1 overall draft pick in 1995) Keyshawn Johnson, in a civil trial resulting in a defense
17   verdict. Subsequently, in 2007, I handled two Section 1983 Civil Rights cases as lead counsel
18   without Mr. Burris. The first resulted in a defense verdict, while the second resulted in a significant
19   Plaintiff’s verdict on behalf of Torry Smith (Smith v. City of Oakland, et al. CAND North. Dist. Case

20   No. C 05-04045 EMC), an Oakland parolee in Oakland who was awarded $6 million for violation of

21   his civil rights by two well-respected Oakland Police officers who falsified evidence against him and

22   maliciously prosecuted him. Though the award was remitted to $3.5 million, the 9th Circuit Court of
     Appeals affirmed the remitted award. In 2015, along with Mr. Burris, I tried to an $11.3 million
23
     plaintiff’s verdict in Lam v. City of San Jose. Defendants in that case stipulated to my rate of $650 per
24
     hour. The verdict was upheld in a published 9th Circuit opinion, which I argued in June 2017. In
25
     total, I have tried to verdict more than 30 cases, almost all of which have been jury trials. I have been
26
     lead trial counsel on approximately 12 of these cases. While most of my trials have been in the
27


     Declaration of Benjamin Nisenbaum in Support of Plaintiffs’ Motion for Reasonable Attorney Fees
     Banks-Reed, et al.. v. BART, 18-cv-05755-YGR                                                              2
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 44 of 56



 1   Northern District, I have also tried cases in the Eastern District and in Alameda County Superior

 2   Court. I won a trial in 2009 for the Excessive Force Section 1983 wrongful death of Ramiro Garcia

 3   in the Fresno venue of the Eastern District Federal Court in which I was the sole lawyer for the

 4   Plaintiffs. In addition to the cases I have tried, I have had countless cases that have resulted in
     substantial settlements for my clients. These far exceed the number of cases I have tried. In
 5
     reviewing Pacer, my name appears as counsel of record in numerous cases in the Northern and
 6
     Eastern Districts, and one case in the Southern District of California Federal Court. I have argued
 7
     before the 9th Circuit Court of Appeals approximately five times. In March 2015, I appeared before
 8
     the United States Supreme Court for argument in a case which the 9th Circuit, as a matter of first
 9
     impression, applied the Americans with Disabilities Act (ADA) to arrests of subjects by police
10
     officers. The Supreme Court remanded the case after argument, leaving the ADA claim intact. All
11
     of these cases have been in my capacity as an attorney with the Law Offices of John L. Burris. I have
12
     presented on matters of police misconduct and Section 1983 cases on three CLE panels, primarily
13
     with a focus on 14th Amendment Malicious Prosecution claims against police officers who fabricate
14   or falsify evidence, and recently authored a CEB practice guide section on Federal Court practice
15   (2020).
16             4.   In addition to my background and education in law, I have relied extensively in my
17   legal practice on my background in psychology. I graduated from the University of California, Santa
18   Cruz (UCSC) in 1997 with a bachelor’s degree in psychology. Areas of study I focused upon
19   included memory and cognition, language psychology, and human factors (applied cognitive

20   psychology). I also worked as a research assistant conducting experiments for a Language

21   Psychology professor at UCSC. This background has been very helpful in deposing and examining

22   opposing expert witnesses.
               RESPONSIBILITIES IN THIS CASE:
23
               5.   I had primary litigation responsibility in this case. I supervised the initial investigation
24
     and drafting of litigation documents, including supervising the work of firm associate Lateef Gray. I
25
     was at the scene of the incident with our investigator, Juan Sigler, when we first began investigating,
26
     after being retained shortly after the incident occurred. I met with our clients along with Mr. Burris
27


     Declaration of Benjamin Nisenbaum in Support of Plaintiffs’ Motion for Reasonable Attorney Fees
     Banks-Reed, et al.. v. BART, 18-cv-05755-YGR                                                             3
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 45 of 56



 1   and Mr. Gray when we were retained. I sent the video of the shooting to our expert Gregg

 2   Stutchman’s associate, Steve Buller, when it was initially publicly released for enhancement and still-

 3   photo purposes. I reviewed discovery requests as they went out, and all the discovery as it came in.

 4   In preparing for depositions, I reviewed all discovery closely, in particular Defendant Mateu’s post-
     shooting OIS interview. I deposed Defendant Mateu, recognizing the facts that needed to be
 5
     developed for trial and to defeat defendant’s anticipated motion for summary judgment. I consulted
 6
     with our police practices expert, Roger Clark, to ensure we had sufficient evidence for his Rule 26
 7
     report and to defeat any qualified immunity claim. I consulted with firm associate Ayana Curry in her
 8
     preparation of our opposition to Defendants’ Motion for Summary Judgment, which I argued along
 9
     with Mr. Burris and Mr. Gray. When defendants attempted to file an interlocutory appeal after the
10
     Court denied their motion for Qualified Immunity and stay the trial, I prepared and filed an
11
     opposition to their motion to stay, and I requested the Court certify their interlocutory appeal as
12
     frivolous since Qualified Immunity was denied because of material fact disputes. The Court agreed
13
     and did not grant Defendants’ requested stay. I selected witnesses and exhibits for trial and prepared
14   Plaintiffs’ pre-trial documents. In preparing for trial, I prepared and delivered opening statements and
15   summations in both phases of both trials, and examined Defendant Mateu in both trials, along with
16   Mr. Stutchman’s examination, and Defendants’ expert Mr. Fries. In the re-trial, since Mr. Gray left
17   our firm, my responsibilities expanded to include examining the Alameda County medical examiner
18   who performed the autopsy of Decedent, Dr. Iocco, who I had previously deposed in an unrelated
19   case, with an effort to focus on the damages caused by the gunshot wounds to Mr. Tindle.

20           6.      The trial preparation of this case was intensive. Preparing a re-trial within days of the

21   mistrial of the first trial required total focus and re-evaluation, without the benefit of the trial

22   transcript from the first trial which we did not order. Teamwork was critical in both trials, but
     especially in preparing for the re-trial, in which we approached the case differently than the first trial.
23
             7.      Firm associate Ayana Curry prepared the instant Motion for Reasonable Attorneys’
24
     Fees, Plaintiffs’ oppositions to the post-trial motions in this case, along with Plaintiffs’ Opposition to
25
     Defendants’ Motion for Summary Judgment. While I worked with Ms. Curry in her preparation of
26
     these motions, Ms. Curry had primary responsibility for these motions.
27


     Declaration of Benjamin Nisenbaum in Support of Plaintiffs’ Motion for Reasonable Attorney Fees
     Banks-Reed, et al.. v. BART, 18-cv-05755-YGR                                                             4
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 46 of 56



 1           HOURS WORKED AND NON-TAXABLE COSTS:

 2           8.     In sum, I worked 308.9 hours in this case, as detailed in my timesheets. While we had

 3   a settlement conference in the case, we never expected this case to settle. We knew we would have to

 4   win the motion for summary judgment and ward off an assertion of qualified immunity, and we
     prepared the case accordingly, as set forth in my timesheets. Likewise, identifying Defendant
 5
     Mateu’s relevant prior statements and preparing his examination in a manner that his relevant prior
 6
     statements could be played back immediately following his answer to the relevant question was
 7
     extraordinarily time-consuming and required significant attention to detail.
 8
             9.     I have worked additional countless hours on the instant case which I did not track and
 9
     which are not included in my billing, from: making phone calls; reviewing records and documents;
10
     watching the video and stills repeatedly; figuring out how to approach the examinations of Defendant
11
     Mateu and how to switch up the trial strategy from the first to the second trial, to conferring with Mr.
12
     Burris and other firm associates and expert witnesses. Since I would not charge a client paying an
13
     hourly rate for these activities, I have exercised discretion by not including them in the instant fee
14   petition.
15           10.    I have maintained contemporaneous time records reflecting the work, activity, and
16   time spent on this case. I have exercised billing judgment, and I have reduced or written off
17   unproductive time or other time that would not ordinarily be charged to a fee-paying client. A true
18   and correct copy of my time records for this case is attached hereto as “Exhibit A” and “Exhibit B”.
19           11.    Plaintiffs’ reasonable costs and other out-of-pocket expenses also are fully-

20   documented and total $2731.96, see Exhibit C attached to this Declaration. These out-of-pocket

21   expenses do not include the thousands of dollars in expert witness fees that the Law Offices of John

22   L. Burris have paid as they are not recoverable.
             HOURLY FEE:
23
             12.    The only time my fee has been set by a court was in a sanctions matter in 2010 when
24
     Judge Breyer accepted my then fee-rate of $495 an hour on a sanctions matter following a jury trial in
25
     which I was lead counsel without Mr. Burris. See Joya v. City of Hayward, et al. USDC-CAND case
26
     no. 3:07-cv-04739 CRB, Dkt. Nos. 141, 143, and 144. Since then, I have had numerous trials and
27


     Declaration of Benjamin Nisenbaum in Support of Plaintiffs’ Motion for Reasonable Attorney Fees
     Banks-Reed, et al.. v. BART, 18-cv-05755-YGR                                                             5
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 47 of 56



 1   have appeared at the United States Supreme Court in Sheehan, in which Plaintiff’s ADA claim

 2   against police who shot her at the threshold of her apartment door while failing to accommodate her

 3   known psychiatric condition survived the Court’s grant of certiorari after the Ninth Circuit overturned

 4   Judge Breyer’s grant of summary judgment to Defendants in that case. As discussed above, San Jose
     did not object to a rate of $650 an hour, agreed to in 2017. I have had four jury trials since Lam,
 5
     including the re-trial of the instant case bringing the total number of trials (including my very first
 6
     trial in traffic court fighting a speeding ticket during my first week of law school in 1999) to 35.
 7
             13.     I have maintained contemporaneous time records reflecting the work, activity, and
 8
     time spent on this case. I have exercised billing judgment, and I have reduced or written off
 9
     unproductive time or other time that would not ordinarily be charged to a fee-paying client. A copy of
10
     my time records for this case is attached hereto as “Exhibit A”.
11
             RISKS OF REPRESENTATION:
12
             14.     It goes without saying this case presented an extraordinary challenge for Plaintiffs. On
13
     its face, an officer running toward the sound of gunshots he heard, seeing the gun in Mr. Tindle’s
14   hand, and a struggle over the gun, and with the after-the-fact information that Mr. Tindle had
15   apparently shot the other man, is not a case that many attorneys would have accepted representation.
16   Once Plaintiffs had the video analyzed, it became clear there was a narrow path to proving liability:
17   one that would require bifurcation in order to exclude prejudicial evidence unknown to Defendant
18   Mateu. The fact that the first trial ended in a mistrial only illustrates just how difficult this case was
19   and how high risk the case was.

20           15.     Additionally, we knew when we accepted representation that there would be no

21   realistic settlement negotiations without a Plaintiffs’ verdict, which meant a massive devotion of time

22   for trial preparation and trial would be required, as well as the investment in expert witnesses, along
     with the typical litigation of Section 1983 Excessive Force cases generally. To underscore the point,
23
     Defendants have made no offer of settlement to date.
24
             16.     Our firm is a small firm (even smaller now without Mr. Gray and Ms. Ramirez)
25
     operating on essentially all contingency fee Section 1983 cases. We seek to provide a voice through
26
     our representation to those who have been victims of police misconduct, whether in smaller injuries
27


     Declaration of Benjamin Nisenbaum in Support of Plaintiffs’ Motion for Reasonable Attorney Fees
     Banks-Reed, et al.. v. BART, 18-cv-05755-YGR                                                                 6
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 48 of 56



 1   or in major injuries or deaths, where there is a viable legal mechanism for redress. The more time

 2   devoted to one case means less time to other cases. Most cases settle before trial. We knew when we

 3   saw the video of this shooting that this case would need to be tried, that defendants would never offer

 4   settlement without a verdict, and that we would have to work to the best of our capacities as a team to
     obtain justice for the family of Mr. Tindle.
 5
            To that end, Plaintiffs’ counsel requests a fee multiplier in the amount of 1.3.
 6

 7                                                  Respectfully submitted,
 8   Dated: November 6, 2020                        LAW OFFICES OF JOHN BURRIS
 9

10                                                  /s/Benjamin Nisenbaum_____
                                                    Ben Nisenbaum
11                                                  Attorney for Plaintiffs

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     Declaration of Benjamin Nisenbaum in Support of Plaintiffs’ Motion for Reasonable Attorney Fees
     Banks-Reed, et al.. v. BART, 18-cv-05755-YGR                                                         7
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 49 of 56




                     Exhibit 11
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 50 of 56



 1   JOHN L. BURRIS, ESQ., SBN 69888
 2   BENJAMIN NISENBAUM, ESQ., SBN 222173
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5
     Facsimile: (510) 839-3882
 6   john.burris@johnburrislaw.com
     bnisenbaum@hotmail.com
 7
     Attorneys for Plaintiffs
 8

 9
                                      UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                                 (OAKLAND DIVISION)
12

13

14   YOLANDA BANKS-REED, et al.,                             CASE NO.: 18-cv-05755-YGR

15                                 Plaintiffs,               DECLARATION OF AYANA CURRY IN
             v.                                              SUPPORT OF PLAINTIFFS’ MOTION FOR
16                                                           AWARD OF REASONABLE ATTORNEYS’
     BAY AREA RAPID TRANSIT, et al.,                         FEES AND COSTS
17

18                                 Defendants.               DATE: January 5, 2021
                                                             TIME: 2:00 p.m.
19                                                           COURTROOM: 1
20                                                           Hon. Yvonne G. Rogers
21

22

23

24

25

26

27
     Declaration of Ayana Curry in Support of Plaintiffs’ Motion for Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
                                                                                            1
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 51 of 56



 1                   I, AYANA CURRY, hereby declare that:

 2           1.      I make this declaration of facts in support of Plaintiffs’ Motion for Award of

 3   Reasonable Attorneys’ Fees and Costs based on my personal knowledge and, if called, can testify

 4   competently thereto.

 5   BACKGROUND AND QUALIFICATIONS:

 6           2.      I am a member in good standing of the State Bar of California and State Bar of

 7   Georgia. I am admitted to practice in all of the state courts of California and Georgia, as well as the

 8   Ninth Circuit Court of Appeals, and the United States Supreme Court

 9           3.      After receiving my B.A. degree from Columbia University in 1997, I graduated

10   from UC Davis, School of Law in 2000. I passed the July 2000 California Bar examination. While

11   awaiting bar exam results, I worked on civil rights cases as an associate with the Law Offices of

12   John L. Burris where my primary assignment was Mack, Allen, Higgs, et al. v. City of Oakland, et

13   al., C00-4599 TEH, “The Riders” lawsuit in which we represented 119 plaintiffs who were victims

14   of Civil Rights violations by numerous Oakland Police Department Officers, resulting in an

15   ongoing Negotiated Settlement Agreement requiring Court supervision of the Oakland Police

16   Department. Interestingly, this year, I opposed a Community members’ motion to intervene into

17   the litigation and subsequent appeal of the denial of that motion.

18           4.      I was admitted to the California State Bar in December 2000. I was an Assistant

19   Deputy Attorney General with the State of California Department of Justice, Office of the Attorney

20   General in the Criminal Appeals, Writs and Trial Division from 2001-2004. There, I handled over

21   one hundred appeals and related habeas proceedings on criminal law matters ranging from white

22   collar crime to homicide. I was lead Deputy responsible for defending successful criminal

23   prosecutions for the entire appellate process, including researching and preparing appellate briefs

24   and presenting oral argument to First and Sixth Districts of the California Courts of Appeal.

25           5.      I became a member of the Georgia State Bar in February 2005. I was a Senior

26   Assistant District Attorney in the Fulton County District Attorney’s Office in the Appellate

27
     Declaration of Ayana Curry in Support of Plaintiffs’ Motion for Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
                                                                                                           2
             Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 52 of 56



 1   Division from 2005-2007. There, I handled all manner of criminal prosecution post-verdict,

 2   including preparing and arguing new trial motions and complex sentencing matters, authored and

 3   argued dozens of appeals in Georgia Court of Appeal, resulting in dozens of published opinions. In

 4   addition, I served as the appellate and primary research attorney on several high profile

 5   prosecutions during the trial phase.

 6            6.     I resumed my Civil Rights practice in 2008, when I rejoined the Law Offices of

 7   John L. Burris as the lone appellate attorney. I perform most of the significant dispositive law and

 8   motion work in our office and I am responsible for all post-verdict motions and appeals. I handle a

 9   wide variety of civil appeals, including cases brought under 42 U.S.C. Section 1983, cases

10   involving federal law and/or the California Tort Claims Act, and many employment-related cases,

11   including discrimination, retaliation, and wrongful termination matters.

12            7.     I have prepared briefing and/or appeared before the Ninth Circuit Court of Appeals

13   in over a dozen cases. A representative sample of my most significant work is as follows:

14       •    Sheehan v. City and County of San Francisco, 743 F.3d 1211 (9th Cir. 2013), in which the

15            Ninth Circuit found, as a matter of first impression, that the Americans with Disabilities

16            Act applies to arrests of subjects by police officers. This matter was taken up on certiorari

17            by the U.S. Supreme Court which determined it had improvidently granted cert on the

18            ADA issue (in City and County of San Francisco v. Sheehan, 575 U.S. 600 (2015)).

19       •    Deocampo v. Potts, 836 F.3d 1134 (9th Cir. 2016), reaffirming that Section 1983 claims are

20            against officers as individuals and judgments resulting therefrom are to be assessed against

21            the officer’s personal assets and declining to allow Plaintiff's judgment via jury verdict be

22            subject to the City of Vallejo's bankruptcy plan.

23       •    Hung Lam v. City of San Jose, 869 F.3d 1077 (9th Cir. 2017) holding that an officer forfeits

24            the qualified immunity defense by failing to follow proscribed procedures to preserve the

25            defense and that qualified immunity should not be considered for the first time on appeal.

26

27
     Declaration of Ayana Curry in Support of Plaintiffs’ Motion for Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
                                                                                                              3
             Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 53 of 56



 1       •    Mackey v. Board of Trustees of the California State University, 31 Cal.App.5th 640 (2019)

 2            determining that a race discrimination claim under Title VI and the Unruh Act applies to

 3            coaches in evaluating race discrimination claims brought by college athletes and finding

 4            that the college athletes established material fact questions regarding whether their coach

 5            discriminated and retaliated against them, thus allowing the matter to go to trial.

 6       •    Tan Lam v. City of Los Banos, 976 F.3d 986 (9th Cir. 2020), finding, as a matter of first

 7            impression, that evidence of officer's post-traumatic stress disorder diagnosis to be relevant

 8            to his credibility and properly admitted at trial, and upholding jury verdict of Fourth

 9            Amendment violation for unreasonable use of deadly force.

10   RESPONSIBILITIES AND HOURS WORKED IN THIS CASE:

11            8.     Regarding the instant matter, I have maintained contemporaneous time records

12    reflecting the work activity and time spent on this case. I have exercised billing judgment, and I

13    have reduced or written off unproductive time or other time that would not ordinarily be charged

14    to a fee-paying client. A copy of my time records for this case is attached hereto as Exhibit “A”.

15            9.     I spent a considerable amount of time researching the qualified immunity and

16    Graham factor issues at every stage of the litigation in this case. Qualified immunity

17    jurisprudence, in particular, is dynamic, contentious, and proves to be a considerable hurdle in our

18    firm’s cases. The qualified immunity question involved in this litigation is no exception. Knowing

19    that this Court, and any subsequent court, would require exacting legal analysis on the difficult

20    facts presented by this case, I spent far more hours than I claim on my timesheet reading and re-

21    reading case law authorities that I believed would satisfy any court that qualified immunity is

22    properly denied under these circumstances.

23            10.    I am seeking payment for 195.3 hours for my work on this case opposing

24    Defendants’ Motion for Summary Judgment, legal research during trial, the post-verdict motions,

25    and 63 hours for the time I spent preparing the instant Plaintiffs’ Motion for Reasonable

26    Attorneys’ fees - for a total of 258.3 hours.

27
     Declaration of Ayana Curry in Support of Plaintiffs’ Motion for Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
                                                                                                               4
          Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 54 of 56



 1           11.     I seek $750 per hour for my work on this case. I believe this rate is a reasonable

 2    hourly rate for my level of written and appellate advocacy and is at or below market rates for

 3    attorneys of comparable skill and experience (20 years of practice) in the San Francisco Bay Area.

 4           I declare under penalty of perjury under the laws of the United States that the foregoing is

 5    true and correct, and that this declaration was executed this     4th day of November 2020 at

 6    Oakland, California.

 7
                                             By:             /s/ Ayana Curry
 8                                                           Ayana Curry
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Declaration of Ayana Curry in Support of Plaintiffs’ Motion for Attorney’s Fees
     Banks-Reed, et al. v. BART, et al., 18-cv-05755-YGR
                                                                                                            5
Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 55 of 56




                     Exhibit 12
                                                                                                                       INVOICE
              Case 2:20-cv-01563-TLN-DB Document 16-2 Filed 11/19/20 Page 56 of 56
Ayana Curry

Bill to:   The Law Offices of John L. Burris
           7677 Oakport St, ste. 1120                                                                     Invoice #:   1
           Oakland, CA 94621

                                                                                      Monterrosa
                                                                                      Change of
                                                                                     Venue, MTD,
                                                                                     Santions, etc.
DATE       DESCRIPTION                                                                  Filings

11/11/20   PC w/ BN, JC re: status of 3 motions
                                                                                              0.20

           review Def MTD and JC draft Opp


11/12/20   review Def mtn for change of venue, outline mtn
                                                                                              4.00

           LR on change of venue pretrial publicity standard; review CD memo
11/13/20
           re: East District demographics research
                                                                                              3.00
           review BN draft of Opp to Gag Order request, PC and EC w/ BN re:
11/16/20
           edits to Gag Order Opp                                                             0.80
           begin draft of Change of Venue motion: Intro and Legal Standard
           sections                                                                           4.50
           PC w/ CC re: Def. Declaration and Exhibits attached thereto, review
11/17/20
           exhibits                                                                           0.50
           draft arg section of Opp: pervasive media coverage, factual news
           articles, tweets and blog vs. news accounts                                        6.60
           con't draft arg. Section: politization vs. impartial news, 1404(a)
11/18/20                                                                                      6.30
           factors, social media posts, sent draft to BN
11/19/20   edit COV draft, finalize COV Opp create tables                                     3.00

           edit MTD Opp, finalize draft, create tables
           review and finalize motion for sanctions                                           0.50




                                                                    Subtotal Hours          29.40     -            -           -              -
                                                                                                                   TOTAL HOURS            29.40
                                                                                                                       Hourly Rate   $   750.00
                                                                                                                   AMOUNT DUE        $ 22,050.00
